office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 --------------- postu-130866-07 uilc date date third party communication none date of communication not applicable to deputy area_counsel industry programs lmsb area retail food pharmaceuticals healthcare from branch chief branch cc ita income_tax accounting subject classification of bioethanol plant this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------------- b c dollar_figured e dollar_figuref ---------- --------------- ----------------- ----------- ----------------- issue what is the appropriate asset class under revproc_87_56 c b to determine the depreciation deduction for the assets used by taxpayer in an integrated facility for converting corn to bioethanol conclusion the appropriate depreciation classification for the assets used by taxpayer in an integrated facility for converting corn or other biomass to bioethanol or other solid liquid or gaseous fuel is asset cla sec_49 waste reduction and resource recovery postu-130866-07 plants of revproc_87_56 this conclusion is based on the plain language of that asset class description including the specifications listed the applicable definition of biomass and the primary business activity and use of the facility being the conversion of biomass into a liquid fuel facts taxpayer operates a facility that produces ethanol also known as ethyl alcohol a colorless flammable liquid with the chemical formula ch3ch2oh ethanol can be produced in one of two ways the synthetic production from hydrocarbon feedstocks by the hydration of ethylene and the fermentation of starches released from milled biostocks the fermentation process results in both beverage grade and fuel grade ethanol it is the assets involved in this latter biological production of ethanol bioethanol at issue herein the primary business_purpose for bioethanol is as an alternative_fuel source to gasoline bioethanol is a high octane fuel source which burns cleaner and results in less greenhouse gases than that of gasoline bioethanol can be blended in ratios as high as ethanol gasoline e10 as a vehicle fuel source with no modification to the engine some flexible fuel vehicles are now being produced that can run on e85 ethanol gasoline the units and process at taxpayer’s facility referred to as a dry mill process are as follows corn is received and stored at the facility awaiting grinding where the corn kernel is ground into flour water is mixed with the corn flour the temperature is increased and enzymes added which converts the corn flour starches to simple sugars the resulting mash water sugars and non-convertible solids are fed into fermentation tanks where yeast is added over a period of several days the yeast metabolizes the sugars into ethanol and co2 the co2 produced during fermentation may be collected compressed and sold as a by-product however taxpayer does not do so in this case the ethanol content of the resulting solution will be in the range of by volume the solution is then sent to distillation to separate the ethanol from the solids and water distillation is a method of separating components based on boiling point differences as ethanol boils pincite f and water pincite f the vapor coming off the top of the distillation column will contain a higher ethanol content than the liquid being drawn off the bottom this is a multi-step multi-column process with the first column solids leave the bottom of the column along with some water this bottom stream is referred to as whole stillage which will be processed separately into dried distillers grain ddg the top of the column with a much increased ethanol content is sent to a second distillation column to further separate the ethanol and water the overhead output from this second column will have an alcohol content of or proof the ethanol content cannot be purified beyond this point through distillation postu-130866-07 it should be noted that the process described up to this point in the production of ethanol at the facility is basically the same as that in a distillery from this point forward the production of fuel grade ethanol and beverage grade ethanol differ in a distillery the overhead output would be sent to another distillation column to remove trace contaminants unfit for human consumption while retaining the proof level for fuel grade production the overhead output would be further processed by dehydration to increase alcohol content to a higher proof up to or proof this is accomplished using molecular sieves filters that separate the remaining water molecules from the ethanol once the dehydration is complete the fuel grade ethanol is denatured with natural gasoline or unleaded gasoline this denaturing is done for federal_law purposes the denatured ethanol is now sent to storage to be transported from the facility by rail or truck taxpayer sells the fuel grade bioethanol to an ethanol marketer who in turn sells to petroleum marketers blenders or refiners there are no sales of pre-denatured alcohol meanwhile the whole stillage derived from the initial distillation is sent to centrifuges to separate solids from liquid then dried to form distillers grains dg the liquid from the centrifuges is either recycled back into the facility’s production system or sent to evaporation in evaporation the water is separated from the corn solubles the latter to be mixed with the dg which is then used as an animal feed supplement in the dairy and beef industry for the financial year ending b taxpayer’s facility produced approximately c gallons of ethanol that generated gross_receipts of approximately dollar_figured as well as approximately e tons of dg that generated gross_receipts of approximately dollar_figuref thus more than of the facility’s economic output is represented by ethanol production the prior financial year’s results were similar for purposes of federal tax as well as other than federal tax taxpayer represents to governmental entities that it is in the business of producing ethanol fuel from biomass specifically taxpayer has claimed a federal_income_tax credit for qualified ethanol production described its business in ------ filings as renewable fuels production and development received federal and state incentive payments for production of ethyl alcohol or bioenergy product from eligible agricultural commodities for blending with gasoline and has registered with the u s environmental protection agency as a ethanol fuel producer from renewable sources law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed in postu-130866-07 service after generally is determined under sec_168 the classification of depreciable_property subject_to sec_168 is determined under sec_168 by reference to class_life or by statute the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector under that section former sec_167 provided that the asset classes shall be by industry or other groups former sec_167 was added by sec_109 of the revenue act of and was effective for property placed_in_service after date in date the class_life_asset_depreciation_range adr regulations were issued by treasury treasury issued announcement 1971_2_cb_503 to explain the adr regulations the announcement provided in part at page sec_507 sec_514 as follows the action rev_proc c b represented a fundamental change in concept because it permitted depreciation_deductions based on useful lives determined by reference to industry-wide experience but substantially shortened from the experience shown by most of the taxpayers within an industry it treated assets as a class rather than as individual assets--as a stock of capital even though assets within a class were heterogeneous with respect to ages useful lives and physical characteristics assets within the class would have individual lives far longer and far shorter than the guideline_class for example the category office furniture and equipment which includes items as diverse as desks and chairs and electronic computer was established and given a single guideline_life of years similarly broad industrial categories were given a single guideline_life for example all manufacturing assets used in the chemical and allied products industry were given a guideline_life of years all assets used in air transport regardless of their nature were grouped in a single class for which a guideline_life of six years was established adr gears the annual depreciation allowance and the repair_allowance to industry average lives and experience taxpayers in a particular industry competing in free markets will tend to move toward similar production processes will tend to use similar equipment and will tend to retire equipment on similar schedules thus adr represents the treasury department’s conclusion that a reasonable allowance for depreciation including a reasonable allowance for obsolescence need not necessarily be based on the taxpayer’s individualized experience but may be based on industry-wide experience the past experience postu-130866-07 of the particular taxpayer is not a better guide to the future period than the experience in the taxpayer’s industry as a whole the revenue act revenue act was enacted in date both the house and senate reports on the revenue act of referred to the then recently issued adr regulations although the revenue act changed some aspects of the adr regulations for example the three-quarter year convention was removed the senate and house reports adopted the adr asset classification methodology which was named the class_life system the discussion of the class_life system was as follows your committee is also concerned with the fact that at the present time there are in effect systems for determining the useful_life of property for depreciation purposes the adr system the guideline lives and the actual life of property to the taxpayer as determined on the basis of his own facts and circumstances it appears to your committee that a desirable simplification of the depreciation rules would be achieved if the adr system and the guideline lives were combined accordingly your committee's bill provides for a class_life depreciation system which is to replace both adr and the guideline lives for property placed_in_service after in general under the class_life system the treasury_department is given authority to prescribe class lives based on anticipated industry norms or norms based on other classes and to permit taxpayers to elect the application of the system prior actions -- before business firms depreciated their property in terms of useful lives that were established for several classifications of assets so-called bulletin 'f' lives the guidelines lives for depreciable assets that were put into effect in consolidated assets into about broad asset classes and also shortened the prescribed lives by up to or percent the guidelines also established the use of industry classifications as distinct from classifying assets by types of assets provision for class lives -- the bill provides a unified system of class lives which may be elected by taxpayers for assets placed_in_service after a taxpayer which elects to determine the useful_life of assets it acquires during a taxable_year under this class_life system must use the system for all assets acquired during the year which fall within any class for which the treasury has established a class_life the treasury may permit taxpayers to use a useful_life for one or more classes of property which varies from the class_life by up to percent in determining the limitation of this variance lives may be rounded to the nearest half year in prescribing the lives of property within a specified class the treasury is to determine a life which reasonably reflects the anticipated useful_life of the class of property in question to the industry in the case of an industry or sub-industry classification or other group in the case of an asset or other type of classification postu-130866-07 initially it is intended that the new class lives will be the same as those prescribed by the guideline lives as the treasury_department collects and analyzes data regarding the useful_life of property to taxpayers it may adjust the class_life it has prescribed in order to reflect in general the lives used by taxpayers in the 30th percentile as previously indicated this was in general the basis on which the guideline lives were established under the class_life system the treasury also may redefine or subdivide the classes of property both in order to provide a more reasonable classification for depreciation purposes and also as is required for the effective functioning of the new system for example a separate class could be established for used_property and for foreign_property h_rep_no 92st cong 1st sess c b in response to the revenue act of and this legislative_history sec_1 a - b ii of the income_tax regulations provides that the asset classes are established in revproc_72_10 or its successors sec_1_167_a_-11 sets out the asset classification by placing assets in groups by primary activity of use property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of the taxpayer the current successor to revproc_72_10 is revproc_87_56 this revenue_procedure sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 revproc_87_56 establishes two categories of depreciable assets asset classes dollar_figure through which consist of specific assets used in all business activities asset categories and asset classes through which consist of assets used in specific business activities activity categories based on broadly defined industry classifications the activity categories correspond to the industry classification described in the legislative_history of former sec_167 revrul_2003_81 2003_2_cb_126 in a discussion of classes of property under revproc_87_56 provides that asset classes through consist of assets used in specific business activities based on broadly defined industry classifications revrul_2003_81 explains that all assets used in a particular industry classification regardless of their nature continue to be grouped into a single class except for assets in classes dollar_figure through 4--the asset based classes or activities which are not relevant here for the years and assets in issue revproc_87_56 provides the following description of depreciable assets used in the following activities asset cla sec_28 manufacture of chemicals and allied products postu-130866-07 includes assets used to manufacture basic organic and inorganic chemicals chemical products to be used in further manufacture such as synthetic fibers and plastics materials and finished chemical products includes assets used to further process man-made fibers to manufacture plastic film and to manufacture nonwoven fabrics when such assets are located in the same plant in an integrated operation with chemical products producing assets also includes assets used to manufacture photographic supplies such as film photographic paper sensitized photographic paper and developing chemicals includes all land improvements associated with plant site or production processes such as effluent ponds and canals provided such land improvements are depreciable but does not include building and structural_components as defined in sec_1_48-1 of the regulations does not include assets used in the manufacture of finished rubber and plastic products or in the production of natural_gas products butane propane and by-products of natural_gas production plants the class_life is years and the recovery_period for purposes of sec_168 gds recovery_period i sec_5 years asset cla sec_49 waste reduction and resource recovery plants includes assets used in the conversion of refuse or other solid_waste or biomass to heat or to a solid liquid or gaseous fuel also includes all process plant equipment and structures at the site used to receive handle collect and process refuse or other solid_waste or biomass to a solid liquid or gaseous fuel or to handle and burn refuse or other solid_waste or biomass in a waterfall combustion system oil or gas pyrolysis system or refuse derived fuel system to create hot water gas steam and electricity includes material recovery and support assets used in refuse or solid refuse or solid_waste receiving collecting handling sorting shredding classifying and separation systems does not include any package boilers or electric generators and related assets such as electricity hot water steam and manufactured gas production plants classified in classes and does include however all other utilities such as water supply and treatment facilities ash handling and other related land improvements of a waste reduction and resource recovery plant the class_life is years and the gds recovery_period is years in order to determine which asset class taxpayer’s bioethanol facility falls into it is necessary to determine whether bioethanol from corn is includable in asset cla sec_49 5’s citation of conversion of biomass to a liquid fuel as well as determine which asset class most closely describes the primary use of taxpayer’s integrated bioethanol facility asset cla sec_49 specifically lists three alternative feedstocks for the conversion into fuel -- refuse other solid_waste or biomass in order to make the determination of whether bioethanol from corn is includable in asset cla sec_49 it is appropriate to review the establishment of asset guideline cla sec_49 predecessor to asset cla sec_49 of rev_proc postu-130866-07 revproc_79_26 1979_1_cb_566 established the new asset guideline cla sec_49 for assets used in waste reduction and resource recovery plants formerly included in asset guideline cla sec_39 manufacture of athletic jewelry and other goods of revproc_77_10 1977_1_cb_548 see sections dollar_figure and dollar_figure of revproc_77_10 specifically revproc_79_26 modified revproc_77_10 by establishing a new asset guideline cla sec_49 this new class modifies the content of asset guideline cla sec_39 the description of assets included in asset guideline cla sec_49 of revproc_79_26 include assets used in the conversion of refuse or other solid_waste or biomass to heat or to a solid liquid or gaseous fuel the same language also appears in the description of assets included in asset cla sec_49 a successor to asset guideline cla sec_49 as set forth in revproc_87_56 the revisions set forth in revproc_79_26 are effective for property first placed_in_service in taxable years beginning after date it is necessary to address what is the definition of biomass for purposes of asset cla sec_49 neither asset guideline cla sec_49 in revproc_79_26 nor asset cla sec_49 in revproc_87_56 provides a definition of the term biomass revproc_79_26 provides guidance as to the proper asset classification for purposes of depreciation cost_recovery of investments in certain depreciable assets prior to and subsequent to the publication of revproc_79_26 the energy_tax_act_of_1978 pub l stat energy tax act and the crude_oil windfall profit tax act of pub l stat windfall profit tax act respectively were enacted both acts relate to an energy_credit available for investments in specific categories of energy_property including alternative_energy_property that converts biomass an alternate_substance into a synthetic liquid fuel for the period beginning date and ending date sec_301 of the energy tax act added a 10-percent credit for energy_property energy_credit for this purpose the term energy_property is defined by former sec_48 as meaning among other things alternative_energy_property under former sec_48 the meaning of the term alternative_energy_property includes equipment for converting an alternate_substance into a synthetic liquid gaseous or solid fuel former sec_48 later changed to being designated as former sec_48 for periods after defines the term alternate_substance as meaning any substance other than i oil and natural_gas and ii any product of oil and natural_gas the conference_report under the energy tax act s rep no 95th cong 2d sess pdollar_figure conf_rep c b vol as it relates to alternative_energy_property follows the house bill but modifies eligible equipment to include the senate amendment s rep no 95th cong 1st sess p c b vol provision of equipment for producing synthetic liquid gaseous or solid fuel but not coke or coke gas senate report no at p describes alternative_energy postu-130866-07 property as specific types of equipment whose fuel or feedstock is an alternate_substance that is a substance other than crude_oil shale oil refined petroleum products natural_gas geopressurized methane and natural_gas liquids the provision notes that examples of an alternate_substance include coal and agricultural or municipal wastes also under the heading production of synthetic_fuel at p the senate report lists equipment used to convert an alternate_substance into a synthetic_fuel as included in the definition of alternative_energy_property and notes that this includes coal gasification and liquefaction and the production of synthetic_fuel from biomass regulations t d under former sec_48 were published on date sec_1_48-9 defines an alternate_substance as any substance or combination of substances other than an oil_or_gas_substance and describes alternate substances as including coal wood and agricultural industrial and municipal wastes or byproducts sec_1_48-9 defines synthetic_fuel production equipment equipment that converts an alternate_substance into a synthetic solid liquid or gaseous fuel other than coke or coke gas as alternative_energy_property sec_1_48-9 describes a synthetic_fuel as a fuel that differs significantly in chemical composition as opposed to physical composition from an alternate_substance used to produce it and provides as an example of synthetic_fuel alcohol derived from vegetative matter such as corn sec_1_48-9 provides that synthetic_fuel equipment includes equipment that converts biomass to a synthetic_fuel the windfall profit tax act was enacted on date the windfall profit tax act added former sec_48 the definition of biomass_property to the code former sec_48 amended former sec_48 and limited the meaning of the term alternate_substance in former sec_48 for purposes of former sec_48 the definition of biomass_property for purposes of former sec_48 includes equipment for converting an alternate_substance into any synthetic solid fuel or alcohol for fuel purposes if the primary source of energy for the facility producing the alcohol is not oil or natural_gas or a product of oil or natural_gas see former sec_48 and c with respect to former sec_48’s limitations to the meaning of the term alternate_substance the term alternate_substance has the meaning given to such term by former sec_48 except that such term does not include any inorganic substance and does not include coal or any product of such coal see former sec_48 qualified_investment for equipment that converts biomass which is defined by the term alternate_substance as modified by former sec_48 to alcohol for fuel purposes is eligible for the 10-percent energy_credit from through see conference_report under the windfall profit tax act h_rep_no 96th cong 2d sess p conf_rep c b there are no regulations under former sec_48 under the conference_report at p 1980_3_cb_292 biomass means generally any organic substance other than oil natural_gas or coal or a product of oil or natural_gas postu-130866-07 or coal and is described as including waste grain wood and oceanic and terrestrial crops and crop residues with this background we can address the issue of what is the definition of biomass for purposes of asset cla sec_49 biomass is not defined in asset cla sec_49 as set forth in revproc_87_56 or in its predecessor asset guideline cla sec_49 as set forth in revproc_79_26 which modified revproc_77_10 revproc_87_56 and revproc_79_26 provide guidance as to the proper asset classification for purposes of recovering the cost of investments in certain depreciable assets prior to and subsequent to the publication of revproc_79_26 the energy tax act and the windfall profit tax act were enacted respectively both of these acts relate to an energy_credit available for investments in specific categories of energy_property including alternative_energy_property that converts biomass an alternate_substance into a synthetic liquid fuel and both acts address the definition of biomass because both depreciation and the energy_credit are based on the concept of the recovery_of investment costs in equipment and the energy_credit provisions were enacted near the time of the publication of revproc_79_26 under these circumstances it is appropriate to rely on the definition of biomass as it is addressed in former sec_48 and former sec_48 in determining whether certain equipment is an asset used in the conversion of biomass to a liquid fuel for purposes of being classified in asset cla sec_49 former sec_48 suggests that the term alternate_substance for purposes of former sec_48 has the same meaning as the term alternate_substance under sec_48 pre- sec_48 subject_to a certain exception the exception is that the term alternate_substance under former sec_48 biomass does not include any inorganic substance or coal or any product of coal clearly that exception does not apply in the determination of whether corn is biomass for purposes of asset cla sec_49 of revproc_87_56 the conference_report under the windfall profit tax act defines biomass as meaning generally any organic substance other than oil natural_gas or coal or product of oil or natural_gas or coal and describes biomass as including grain a kernel of corn is a grain and is neither an inorganic substance nor oil natural_gas coal or a product thereof consequently corn is described as biomass for purposes of former sec_48 former sec_48 implies that the term biomass for former sec_48 purposes should have the same meaning as the term biomass for former l purposes pre- sec_45 moreover the legislative_history and the regulations under former sec_48 suggest that the production of synthetic_fuel from biomass and the production of synthetic_fuel alcohol derived from corn are examples of the conversion of biomass an alternate_substance into a synthetic_fuel for former sec_48 purposes postu-130866-07 accordingly in view of the foregoing it follows that biomass for purposes of asset cla sec_49 of revproc_87_56 and its predecessor asset guideline cla sec_49 of rev_proc includes corn consequently the issue is whether taxpayer’s bioethanol facility falls under asset cla sec_28 or asset cla sec_49 revrul_77_63 1977_1_cb_60 discusses whether the production of alumina by chemical processes precluded classification of the assets used to produce the alumina in asset cla sec_33 2--manufacture of primary nonferrous metals the chemical processes were part of the taxpayer’s overall process of producing semi-finished and finished aluminum products from bauxite ore that the taxpayer mined asset cla sec_33 included assets used in the smelting refining and electrolysis of nonferrous metals from ore the revenue_ruling concluded that the chemical processes used to produce the alumina were an integral part of refining of the nonferrous metal the revenue_ruling further concluded that all of the assets used in the processing of the bauxite ore into primary aluminum basic metal including those used in the chemical processes to produce alumina are classified in asset cla sec_33 however the revenue_ruling also provided that assets used to process the alumina for use in activities other than those required to produce the basic metal should be classified in those other asset classes recent appellate decisions in 354_f3d_786 8th cir 338_f3d_600 6th cir and 172_f3d_1255 10th cir discuss the primary use standard of sec_1_167_a_-11 these cases discuss a practical use-driven functional standard for assigning asset classification it is the actual purpose and function of an asset that determines its asset class rather the terminology used to describe an asset by its owners or others asset cla sec_28 includes assets involved in the production of basic organic and inorganic chemicals chemical products to be used in further manufacture and finished chemical products ethanol whether from petroleum-based source or a grain-based source is an organic chemical carbon containing the individual intermediate processes within the subject facility particularly distillation and dehydration may be similar to or identical to the processing steps that take place in the manufacture of chemicals an essential step in both activities is the separation of a desired compound from other compounds however taxpayer’s activity at the subject facility of converting corn a biomass to bioethanol fuel fits the more specific language for the description of asset cla sec_49 revrul_77_63 shows that producing alumina by a chemical reaction as a step in the non-ferrous metal refining is not a manufacture of chemical asset cla sec_28 activity similarly here the conversion of corn a biomass to bioethanol a liquid fuel by chemical processes is likewise not a manufacture of chemical activity further in terms of the functional use of any of the individual processes the product s of the process and the use of the product s determine whether the asset is used in the manufacture of chemicals or conversion of biomass to liquid fuel activity applying this postu-130866-07 use-driven functional standard the different processes including the chemical processes of the facility were dedicated to producing bioethanol fuel and were an integral part of this function at the subject facility the taxpayer is engaged in only one economic driven industrial activity - producing bioethanol fuel from corn thus the primary use of taxpayer’s subject facility is the production of liquid fuel from biomass because this primary use meets the literal and plain language of the description of asset cla sec_49 all of the assets used by taxpayer in the subject facility for converting corn a biomass to bioethanol a liquid fuel are classified in asset cla sec_49 of revproc_87_56 case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting by _kathleen reed________ kathleen reed branch chief branch income_tax accounting
